DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendment filed 06/09/2021.
Claims 1-11 are pending.
Response to Arguments
Applicant’s arguments, see page 6, filed 06/09/2021, with respect to the objection of claim 10 have been fully considered and are persuasive.  The objection of claim 10 has been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 06/09/2021, with respect to the rejection of claims 1-11 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-11 under 35 U.S.C. 101 has been withdrawn. 
Applicant's arguments, see pages 7-13, filed 06/09/2021, with respect to the rejection of claims 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claim 1 has been amended to specify the window is a “window opening”. Applicant argues that Demarest or a combination of Demarest and Cam fails to teach, suggest, disclose, or even hint at a horizontal window opening extending horizontally through. Examiner agrees. Therefore, the rejection has been withdrawn. The 06/09/2021 claim amendments have obviated the rejections, necessitating the following new grounds of rejection. 
Claim Objections
Claims  objected to because of the following informalities:  
Claim 1, line 11, “border adapted to be” should read “border is adapted to be”.
Claim 1, line 18, “heating filament having” should read “heating filament has”.
Claim 2, line 2, “further comprising” should read “further comprise”. 
Claim 7, line 3, “having a height” should read “has a height”.
Claim 8, line 3, “having a length” should read “has a length”.
Claim 11, line 2, “each further comprising” should read “each further comprise”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US Patent 10.758,329), further in view of Cam et al. (US Patent Application Publication 2020/0155276, of record), hereinafter Cam, and further in view of Ueda et al. (US Patent Application Publication 2014/0087332), hereinafter Ueda.
Regarding claim 1, Wright teaches [Note: The use of the apparatus at the gums of the patient is being understood as intended use. The structure of the apparatus is taught by the art as explained below, and can therefore be used at the gums of a patient.]: 
a mouthpiece having an upper wall, a lower wall, a first side wall, and a second side wall (Fig. 3B: the mouthpiece has an upper wall, lower wall, and side walls – see annotated Fig. 3B below).

    PNG
    media_image1.png
    573
    720
    media_image1.png
    Greyscale
 
However, Wright fails to teach:
wherein the upper wall, the lower wall, and the first and second side walls are integrally formed with one another, and adapted to be positioned so as to cover the gums,
 at least one border frames at least one window opening, the at least one border formed by the upper wall, the lower wall, and the first and second side walls, and wherein the at least one border adapted to be positioned adjacent to the gumline such that the at least one window opening extending horizontally through the mouthpiece thereby exposes the teeth;
an energy adaptor formed in one of the upper wall, the lower wall, and the first and second side walls; and 
at least one heating filament extending within at least one of the upper wall, the lower wall, and the first and second side walls, wherein the at least one heating filament having a leading edge connected to the energy adaptor and a trailing edge disparate from the leading edge, and wherein the window is an opening. 
Cam, in a similar field of endeavor, teaches orthodontic appliances configured to deliver energy to regions of a patient’s dental arch. Cam teaches it is known for the upper wall, the lower wall, and the first and second side walls to be integrally formed with one another (e.g. Par. [0130]: integrally form the mouthpiece in order to reduce manufacturing steps and improve the accuracy of the mouthpiece), to have an energy adaptor formed in one of the upper wall, the lower wall, and the first and second side walls (e.g. Fig. 6: controller 609, heat output 605 and 605’), and a heating filament extending within the mouthpiece that has a leading edge connected to a controller and a trailing edge disparate from the leading edge (e.g. Fig. 6: electrical trace 611’ connected to controller 609 at one end).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright to include integrally forming the mouthpiece and the energy adaptor and heating filament as taught by Cam in order to provide the predictable results of evenly applying therapy to the treatment area. 
However, Wright in view of Cam fails to disclose at least one border frames at least one window opening, the at least one border formed by the upper wall, the lower wall, and the first and second side walls, and wherein the at least one border adapted to be positioned adjacent to the gumline such that the at least one window opening extending horizontally through the mouthpiece thereby exposes the teeth. Ueda, in a similar field of endeavor, teaches a multilayer mouthpiece for teeth and gums to supply stimulation. Ueda teaches it is known to have at least one border framing at least one window opening, the at least one border formed by the upper wall, the lower wall, and the first and second side walls, and wherein the at least one border is adapted to be positioned adjacent to the gumline such that the at least one window opening extending horizontally through the mouthpiece thereby exposes the teeth (e.g. Par. [0055]: “…a part or whole portion to be in contact with…the teeth 13 may be removed to make an opening…”) in order to reduce inflammation of the gums (e.g. Par. [0095]). 

Regarding claim 2, Wright in view of Cam and Ueda teaches the invention as claimed and Wright further teaches wherein the upper wall, the lower wall, and the first and second side walls further comprising an external peripheral edge (e.g. Figs. 3A and B: it can be seen that the walls have an internal edge that faces the user and an external edge that faces the outside). Wright teaches the claimed invention except for the angle of curvature of the mouthpiece being 180 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Wright with an angle of curvature of the mouthpiece being 180 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. 
Regarding claim 3, Wright in view of Cam and Ueda teaches the invention as claimed and Wright further teaches the claimed invention except for the thickness of the walls being between 0.2 mm and 0.4 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Wright with the thickness of the walls being between 0.2 mm and 0.4 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. 
Regarding claim 4, Wright in view of Cam and Ueda teaches the claimed invention except for the heating filament having a thickness between 0.1 mm and 0.3 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Wright in view of Cam and Ueda with the heating filament having a thickness between 0.1 mm and In re Aller, 105 USPQ 233]. 
Regarding claim 5, Wright in view of Cam and Ueda teaches the claimed invention. However, Wright fails to disclose a detachable cord adaptor capable of releasably engaging and disengaging with the energy adaptor. Cam, in a similar field of endeavor, teaches orthodontic appliances configured to deliver energy to regions of a patient’s dental arch. Cam teaches it is known to have a detachable cord adaptor capable of releasably engaging and disengaging with the energy adaptor (e.g. Par. [0022]: the mouthpiece can be in communication with external devices through a cord).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright in view of Cam and Ueda to include a detachable cord adaptor as taught by Cam in order to provide the predictable results of communicating with external devices. 
Regarding claim 6, Wright in view of Cam and Ueda teaches the claimed invention and Wright further teaches a rechargeable power source (e.g. Col. 7, lines 25-29: rechargeable batteries can be used). 
Regarding claim 7, Wright in view of Cam and Ueda teaches the claimed invention except for the mouthpiece having a height between 50 mm and 30 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Wright with the mouthpiece having a height between 50 mm and 30 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. 
Regarding claim 8, Wright in view of Cam and Ueda teaches the claimed invention except for the mouthpiece having a length between 12 cm and 30 cm. It would have been obvious to one having In re Aller, 105 USPQ 233]. 
Regarding claim 9, Wright in view of Cam and Ueda teaches the claimed invention. However, Wright fails to disclose a second window opening extending through the mouthpiece. Ueda, in a similar field of endeavor, teaches a multilayer mouthpiece for teeth and gums to supply stimulation. Ueda teaches it is known to have multiple openings that expose the teeth (e.g. Par. [0055]: “…a part or whole portion to be in contact with…the teeth 13 may be removed to make an opening…”) in order to reduce inflammation of the gums (e.g. Par. [0095]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright in view of Cam and Ueda to include the second window opening as taught by Ueda in order to provide the predictable results of reducing gum inflammation.
Regarding claim 10, Wright in view of Cam and Ueda teaches the claimed invention and Wright further teaches interior walls having an interior upper wall and an interior lower wall, the interior walls adapted so as to extend along the interior portion of the patient's gums; wherein the upper wall, the lower wall, the first side wall, and the second side wall are exterior walls which are adapted so as to extend along the exterior portion of the patient's gums; and wherein the first side wall and the second side wall integrally connect the interior walls and the exterior walls (e.g. Fig. 3B: see figure below for interior upper and interior lower walls, and for side walls connecting the interior and exterior walls).

    PNG
    media_image1.png
    573
    720
    media_image1.png
    Greyscale

Regarding claim 11, Wright in view of Cam and Ueda teaches the claimed invention and Wright further teaches wherein the first side wall and the second side wall each further comprising: a first vertically extending portion connecting the respective exterior upper wall and the respective exterior lower wall; a second vertically extending portion connecting the respective interior upper wall and the respective interior lower wall; and a third laterally extending portion connecting the first vertically extending portion and the second extending portion (e.g. Fig. 3F: see figure below for first vertically extending portion, second vertically extending portion, and third laterally extending portion). 

    PNG
    media_image2.png
    560
    645
    media_image2.png
    Greyscale

However, Wright fails to disclose the interior upper wall, interior lower wall, and the first and second side walls are integrally formed with one another. Cam, in a similar field of endeavor, teaches orthodontic appliances configured to deliver energy to regions of a patient’s dental arch. Cam teaches it is known to integrally form the mouthpiece in order to reduce manufacturing steps and improve the accuracy of the mouthpiece (e.g. Par. [0130]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wright in view of Cam and Ueda to include integrally forming the mouthpiece as taught by Cam in order to reduce manufacturing steps and improve the accuracy of the mouthpiece.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn Sun Hee et al. (Korean Patent Publication KR 20200136269 A) teaches a device for preventing and alleviating gum inflammation. 
Conrad et al. (US 2008/0008978) teaches a device and method for treating or preventing periodontal disease through application of heat. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792